UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
ANTHONY WHITE SR.,

                             Plaintiff,
                                                    ORDER
            -against-                               19-CV-3497(JS)(GRB)

RIVERHEAD CORRECTIONAL FACILITY,
VINCENT F. DEMARCO,

                         Defendants.
---------------------------------------X
APPEARANCES:
For Plaintiff:      Anthony White, Sr. pro se
                    15-A-3012
                    Wallkill Correctional Facility
                    Route 208, Box G
                    Wallkill, New York 12589-0286

For Defendants:         No appearance

SEYBERT, District Judge:

            On June 13, 2019, incarcerated pro se plaintiff Anthony

White, Sr. (“Plaintiff”) filed a Complaint in this Court but did

not remit the filing fee or seek leave to proceed in forma

pauperis.     Accordingly,    by   Notice   of   Deficiency   also   dated

June 13, 2019 (the “Notice”), the Court instructed Plaintiff to

either complete and return the enclosed application to proceed in

forma pauperis or remit the filing fee within fourteen (14) days

from the date of the Notice.        (See D.E. 3.)     On June 24, 2019,

Plaintiff timely filed an application to proceed in forma pauperis.

(See IFP Mot., D.E. 7.)
              Upon    review   of    the    declarations    in     support   of   the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified by his financial status to commence this

action      without   prepayment      of    the   filing    fee.      Accordingly,

Plaintiff’s application to proceed in forma pauperis is GRANTED.

              Pursuant   to    the   Court’s      January   23,    2012   Order   of

Consolidation in Butler, et al. v. DeMarco, et al., No. 11-CV-2602

(JS)(GRB) (the “Consolidated Action”), the Court has reviewed the

instant Complaint and finds that it relates to the subject matter

of the Consolidated Action.                (Order of Consol., Consol. Action

Docket Entry 327.)       Accordingly, this action shall be consolidated

with the Consolidated Action.                This affects Plaintiff in the

following ways:

       1.     Plaintiff in this action shall become a member of the
              certified classes in Butler (11-CV-2602);1

 1   The classes are defined as follows:

              (1) [A]n Injunctive Class comprised of all
              persons who, now or at any time in the future,
              are or will be detainees or prisoners in the
              custody   of  the   Suffolk  County   Sheriff=s
              Department and housed in the SCCF [Suffolk
              County Correctional Facility], with separate
              subclasses for those persons detained in
              Riverhead and Yaphank; and

              (2) [A] Damages Class comprised of all persons
              who are or were detainees or prisoners in the
              custody of the Suffolk County Sheriff’s
              Department and housed in the SCCF and who were
              or will be released from the SCCF on or after
              April 5, 2009, with separate subclasses for
              those persons detained in Riverhead and
       2.   Any claims in the instant Complaint that are not
            included in the Consolidated Amended Complaint in Butler
            shall be severed (see Order of Consol. at 17 (describing
            the process for proceeding with any severed claims after
            the resolution of the Consolidated Action)); and

       3.   Plaintiff, as a member of the class, shall be
            represented by pro bono counsel, Shearman & Sterling
            LLP.2

A copy of the Order of Consolidation and the operative complaint

in Butler--the Consolidated Amended Complaint (Consol. Am. Compl.,

Consol. Action Docket Entry 334)--are annexed to this Order.

            If Plaintiff does not wish to proceed as a member of the

Consolidated Action, he must so indicate in a letter to the Court




            Yaphank.

(See Aug. 29, 2016 Order, Consol. Action Docket Entry 428,
at 2-3.)

On August 29, 2016, this Court in the Consolidated Action
adopted Magistrate Judge Gary R. Brown’s Report and
Recommendation and granted the Defendants’ cross motion to amend
the class definitions to “exclude all Suffolk County
Correctional Facility inmates ‘who were or have been housed
exclusively at the new jail facility in Yaphank, New York.’”
(Aug. 29, 2016 Order at 3-5.)

2   Counsel’s mailing address is:

                 Daniel Hector Rees LaGuardia, Esq.
                 Shearman & Sterling
                 599 Lexington Avenue
                 New York, NY 10022

Counsel’s telephone number is: (212)848-4000.

                                    3
within thirty (30) days of receiving a copy of this Order.                 Upon

receipt of such a letter, the Court will direct the Clerk of the

Court    to   sever   this   Complaint       from   the   Consolidated   Amended

Complaint and reopen and reinstate his individual pro se action.

              For the foregoing reasons, Plaintiff’s application to

proceed in forma pauperis is GRANTED and the Clerk of the Court is

directed to CONSOLIDATE this matter with Butler, et al. v. DeMarco,

et al., No. 11-CV-2602; mail a copy of this Order, the Order of

Consolidation, and the Consolidated Amended Complaint to Plaintiff

at his last known address; and mark this case CLOSED.


                                              SO ORDERED.



                                              /s/ JOANNA SEYBERT______
                                              Joanna Seybert, U.S.D.J.

Dated:        July   18 , 2019
              Central Islip, New York




                                         4
